Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149357                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149357
                                                                    COA: 312721
                                                                    Wayne CC: 12-004553-FC
  ASHLY DRAKE SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 1, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing whether the defendant was deprived of his right to the effective assistance of
  trial counsel. The parties should not submit mere restatements of their application
  papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2014
           s0930
                                                                               Clerk